Title: Archibald Robertson to Thomas Jefferson, 20 February 1812
From: Robertson, Archibald
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Lynchburg 
                     20 Feby 1812
          
		   
		   
		  
		  The sudden & untimely end of our friend Mr Wm Brown has placed us in rather a disagreeable situation as to money matters—we are therefore under the necessity of making application to those in arrears, Be assured it is with reluctance that we
			 call on you at this time, from what pass’d when I last had the pleasure of seeing you—any aid that you can give us will be thankfully received, & beg you will excuse so unexpected an
			 application—I remain
          very respectfully Your mo obt St
                  A. Robertson
        